tcmemo_1998_457 united_states tax_court char-lil corporation petitioner v commissioner of internal revenue respondent docket no filed date charles norman woodward for petitioner ann l darnold for respondent memorandum findings_of_fact and opinion whalen judge respondent determined the following deficiencies in and additions to petitioner's income_tax year deficiency sec_6651 sec_6662 additions to tax dollar_figure big_number big_number dollar_figure -- -- dollar_figure dollar_figure dollar_figure big_number big_number big_number -- -- -- dollar_figure dollar_figure dollar_figure all section references are to the internal_revenue_code in effect during the years in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated the issues for decision are whether petitioner is subject_to the personal_holding_company_tax imposed by sec_541 for the years in issue whether petitioner incurred passive_activity_losses as defined by sec_469 in and that are disallowed as deduc- tions in those years as determined by respondent and whether petitioner is liable for the accuracy-related_penalty under sec_6662 because of a substantial_understatement_of_income_tax for each of the years in issue findings_of_fact petitioner an oklahoma corporation maintained its principal_place_of_business in lawton oklahoma at the time the instant petition was filed on its behalf petitioner was incorporated on date and commenced business as of date the articles of incorporation described the purposes for which the corporation was formed as follows article four the purposes for which this corporation is formed are to construct buy sell trade lease rent or otherwise engage in the obtaining of residential and commercial property of any kind as an investment by holding for resale or to lease or rent at a profit to engage in the construction or destruction of any such building to engage in any business_enterprise of a retail or wholesale nature that may be operated from or in any of the real_estate owned by the corporation or any other business_enterprise lawful in the state of oklahoma and to hold title in its own name of real_estate used or to be used in the lawful business of the corporation and to do all things necessary to carry out the purposes of this corporation during the years in issue there were big_number shares of petitioner's stock outstanding all of the stock was owned by mr charles mckelvey his wife lilly and his daughter kay as follows mr charles mckelvey ms lilly mckelvey ms kay mckelvey big_number shares share sec_40 shares during the years in issue mr mckelvey was petitioner's president his wife was petitioner's secretary and treasurer and his daughter was vice president they also composed petitioner's board_of directors on date mr mckelvey transferred nine pieces of real_estate to petitioner in exchange for stock in the corporation thereafter petitioner acquired eight other pieces of real_estate from through date petitioner disposed of of those properties from date through petitioner neither purchased nor sold any real_property set out below is a schedule of petitioner's acquisitions and dispositions of real_property char-lil corporation schedule of acquisitions and sales of real_property description of real_property acquired other basis date cost or date sold sale price accum depr years held lee lawton lee lawton - lee lawton fort sill blvd lawton fort sill blvd lawton lincoln blvd lawton lee blvd lawton s 6th lawton commercial property fletcher d ave lawton d ave lawton s e 3d lawton s e 3d lawton 45th e gore lawton sheridan hoover lawton cache rd lawton 38th lee lots lawton dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number -- -- -- -- big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number 1date of incorporation cost_basis represents sec_351 transfer from majority shareholder 2property was owned by petitioner as of date 3undeveloped land the following is a brief description of mr mckelvey's and petitioner's activity with respect to each of the above properties lee lawton mr mckelvey purchased this property from an estate he tore down a house that was on the property and built a building which he leased to a business that operated a bar on date mr mckelvey contributed the property to petitioner on date petitioner sold the property to mr billy caldwell mr mckelvey's and petitioner's accountant petitioner did not engage a real_estate agent in connection with the sale petitioner financed the sale by taking mr caldwell's promissory note for part of the purchase_price lee lawton mr mckelvey purchased this property and tore down a house that was on it he built a commercial building on the property which he leased for dollar_figure per month to an individual mr mike harrison for use as an alignment shop on date mr mckelvey contributed the property to petitioner when petitioner proposed to increase the tenant's rent to dollar_figure per month mr harrison agreed to purchase the property petitioner did not engage a real_estate agent in connection with the sale to mr harrison lee lawton these properties compose a strip shopping center initially mr mckelvey purchased two lots and built a store for his business he then added properties on date mr mckelvey contributed the shopping center to petitioner after mr mckelvey and petitioner had rented the shopping center for some time it was in need of renovations that would cost approximately dollar_figure mr mckelvey decided on petitioner's behalf to sell the properties and he engaged a real_estate agent to assist in the sale petitioner sold the properties on date to ashworth inc fort sill boulevard lawton mr mckelvey purchased this property and tore down a house that was on it to make way for a building which he leased on date mr mckelvey contributed the property to petitioner in petitioner sold the property to an individual who had worked for mr mckelvey mr jimmy parker for dollar_figure petitioner financed the sale of the property petitioner did not engage a real_estate agent in connection with the sale fort sill boulevard and lincoln boulevard mr mckelvey purchased a building pincite fort sill boulevard and a house on a contiguous property pincite lincoln boulevard from a friend on date he contributed the properties to petitioner petitioner leased the properties to mr rick taylor in or petitioner renovated the building and in petitioner sold the properties to mr taylor petitioner financed the sale petitioner did not retain a real_estate agent in connection with this sale lee boulevard lawton and s 6th lawton the property pincite lee boulevard was improved with a house and the property pincite s 6th was improved with a garage and an apartment mr mckelvey purchased the properties and tore down the house and the garage and built a service station for lease to champlin oil on date mr mckelvey contributed the properties to petitioner recently petitioner tore down the service station and built a new_building for lease to a tenant who operates a pawn shop petitioner still owns these properties commercial property fletcher petitioner acquired this property in date it was improved with a store building on date petitioner sold the property to a person who had worked for mr mckelvey petitioner financed the sale of the property petitioner did not retain a real_estate agent in connection with the sale d avenue lawton petitioner acquired this property at an auction on date shortly there- after petitioner listed the property with a real_estate agent and sold it on date to a local radio station in lawton klaw petitioner financed the sale d avenue lawton petitioner acquired this property at auction on date and shortly thereafter listed it for sale with a real_estate agent finley properties on date petitioner sold the property to mr billy reed petitioner financed the sale of the property s e 3d lawton two properties petitioner purchased two properties from finley properties that were leased to ensco oil after years the lessee folded up and moved the two properties are composed of five lots three of which were vacant and two of which were improved with a building after the properties were vacant for approximately years petitioner listed them for sale with a real_estate agent and on date sold the three vacant lots to a bakery on date petitioner sold the building to mr kent wallar 45th e gore lawton on date petitioner purchased this unimproved property from champlin oil co and built a store on the property petitioner leased the store for some time and on date sold the property to mr stanley booker petitioner financed the sale of the property petitioner did not engage a real_estate agent in connection with this sale sheridan hoover lawton petitioner purchased this property at auction on date it was improved with a car wash which petitioner tore down petitioner built a commercial building on the property which it leased until it sold the property to mr stanley booker on date petitioner financed this sale petitioner did not engage a real_estate agent in connection with the sale cache road lawton mr mckelvey purchased this property which was improved with a one-bay service station he tore down the service station and built a commercial building for a specific tenant on date mr mckelvey transferred the property to petitioner petitioner continued to lease the property until date when it sold it to mr stanley booker petitioner financed this sale petitioner did not engage the services of a real_estate agent in connection with the sale 38th lee lots lawton petitioner purchased several vacant lots in a doctors' complex on date shortly thereafter petitioner listed the property for sale with a real_estate agent mr bill clements and sold the property on date petitioner paid no dividends during any of the years in issue petitioner paid no dividends after the close of any of the taxable years in issue that could be eligible for the election in sec_563 finally petitioner did not make a consent_dividend pursuant to sec_565 during any of the years in issue for federal_income_tax purposes petitioner computed taxable_income using the cash_receipts_and_disbursements_method of accounting and the calendar_year petitioner filed timely returns on form_1120 u s_corporation income_tax return for each of the years in issue except for the return for which was due on date but was not filed until date petitioner's returns for through report the following income deductions and taxable_income petitioner's returns interest gross rents capital_gain_net_income schedule d net gain_or_loss from form total income compensation of officers salaries and wages repairs taxes interest depreciation other deductions auto expense electricity insurance labor legal and accounting miscellaneous supplies telephone yard work management fees contribution total deductions taxable_income dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure -- -- dollar_figure dollar_figure dollar_figure dollar_figure -0- dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure -- dollar_figure dollar_figure dollar_figure -- -- dollar_figure dollar_figure -- -- dollar_figure dollar_figure dollar_figure dollar_figure -0- dollar_figure -0- dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure -- dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure -- -- dollar_figure dollar_figure dollar_figure dollar_figure -0- dollar_figure -0- dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure -- dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure -- -- dollar_figure dollar_figure dollar_figure dollar_figure -0- dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure -- dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure -- -- dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure -0 - dollar_figure dollar_figure -0- dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure -- dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure except for small amounts paid_by a bank and by the internal_revenue_service the interest_income reported by petitioner consists of interest_paid on promissory notes accepted by petitioner to finance its sale of various parcels of real_property we refer to these obligations as purchase money obligations set out below is a schedule of the interest_income reported by petitioner during the years through showing the payor of the interest and the property with respect to which the interest was paid payor billy caldwell mike harrison ashworth inc marian booker klaw billy reed finley commercial property inc finley commercial property inc stanley booker stanley booker stanley booker cache rd bank internal revenue property lee lawton lee lawton lee lawton fort sill blvd lawton fort sill blvd lawton lincoln blvd lawton lee blvd lawton s 6th lawton commercial property fletcher d ave lawton d ave lawton s e 3d lawton s e 3d lawton 45th e gore lawton sheridan hoover lawton cache rd lawton 38th and lee lots lawton dollar_figure dollar_figure dollar_figure -- -- -- -- dollar_figure dollar_figure dollar_figure dollar_figure -0- -0- dollar_figure -- -- -- dollar_figure dollar_figure dollar_figure dollar_figure -- -- -- -- dollar_figure dollar_figure dollar_figure dollar_figure -0- -0- dollar_figure -- -- -- dollar_figure dollar_figure dollar_figure dollar_figure -- -- -- -- -- dollar_figure dollar_figure dollar_figure -0- -0- dollar_figure -- -- -- dollar_figure dollar_figure dollar_figure dollar_figure -- -- -- -- -- dollar_figure dollar_figure dollar_figure -0- -0- dollar_figure -- -- -- dollar_figure dollar_figure dollar_figure dollar_figure -- -- -- -- -- dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure -- -- dollar_figure dollar_figure dollar_figure dollar_figure -- -- -- -- -- dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure -- dollar_figure dollar_figure dollar_figure dollar_figure each of the returns filed by petitioner during the years in issue includes forms installment_sale income on which petitioner computes the installment_sale income with respect to the principal payments received during the year on each of its purchase money obligations the installment_sale income reported by petitioner is summarized in the following schedule form_6252 installment_sale income billy caldwell mike harrison ashworth inc marian booker klaw billy reed finley commercial property inc finley commercial property inc stanley booker stanley booker stanley booker property lee lawton lee lawton lee lawton fort sill blvd lawton fort sill blvd lawton lincoln blvd lawton lee blvd lawton s 6th lawton commercial property fletcher d ave lawton d ave lawton s e 3d lawton s e 3d lawton 45th e gore lawton sheridan hoover lawton cache rd lawton 38th lee lots lawton dollar_figure dollar_figure dollar_figure -- -- -- -- dollar_figure dollar_figure dollar_figure -- dollar_figure -- dollar_figure -- dollar_figure dollar_figure dollar_figure -- -- -- -- dollar_figure dollar_figure dollar_figure -- dollar_figure -- dollar_figure -- dollar_figure dollar_figure dollar_figure -- -- -- -- -- dollar_figure dollar_figure dollar_figure -- -- -- -- -- dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure -- -- -- -- -- -- -- -- -- -- dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure -- dollar_figure -- dollar_figure -- -- dollar_figure -- dollar_figure -- -- dollar_figure -- dollar_figure -- -- dollar_figure -- dollar_figure -- total dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure petitioner reported the aggregate installment_sale income for each of the years in issue on form_4797 sales of business property as sec_1231 gain from installment_sales from form each of the above totals was also reported on schedule d capital_gains_and_losses as long- term capital_gain during the audit of petitioner's returns mr mckelvey told respondent's agent that petitioner held the real properties that it owned for rental but that petitioner would sell one of the properties when a good deal came along when any of its properties was for sale petitioner did not advertise either in newspapers or by a sign in front of the property petitioner did not regularly or consistently retain real_estate agents to assist in the sale of its properties mr mckelvey also told respondent's agent during the audit that most of the persons who had purchased any of petitioner's properties had previously been tenants and he knew them to be good payors so that it required very little effort to collect payments from them after the purchase furthermore mr mckelvey told the agent that petitioner's operating_expenses related to the rental properties in the subject notice_of_deficiency respondent determined that during each of the years in issue petitioner was a personal_holding_company as defined by sec_542 the notice_of_deficiency states as follows since over sic percent of your adjusted_ordinary_gross_income reported for the taxable years and was from dividends rents and interest you qualified as a personal_holding_company as defined by sec_542 of the internal_revenue_code therefore you were subject_to the personal_holding_company_tax imposed by sec_541 of the code respondent also disallowed a portion of the deductions claimed by petitioner for the years and on the ground that the total deductions claimed for each of those taxable years exceeded the income from petitioner's passive activities respondent's notice_of_deficiency states as follows the total deductions of dollar_figure shown on your return are reduced by dollar_figure because to the extent that the total deductions from passive activities exceed the total income from such activities for the tax_year the excess is not allowed as a deduction for that year therefore your taxable_income for the taxable_year ended date is increased dollar_figure the total deductions of dollar_figure shown on your return are reduced by dollar_figure because to the extent that the total deductions from passive activities exceed the total income from such activities for the tax_year the excess is not allowed as a deduction for that year therefore your taxable_income for the taxable_year ended date is increased dollar_figure respondent determined that petitioner is liable for the additions to tax under sec_6651 for because petitioner's return was not timely petitioner does not challenge this adjustment finally respondent determined that petitioner is liable for the addition_to_tax under sec_6662 for the years in issue because of a substantial_understatement of tax with respect to each of those years personal_holding_company_tax opinion the first issue for decision is whether petitioner is subject_to the personal_holding_company_tax imposed by sec_541 for the years in issue sec_542 defines personal_holding_company as follows sec_542 general_rule --for purposes of this subtitle the term personal_holding_company means any corporation other than a corporation described in subsection c if-- adjusted_ordinary_gross_income requirement --at least percent of its adjusted_ordinary_gross_income as defined in sec_543 for the taxable_year is personal_holding_company_income as defined in sec_543 and stock ownership requirement -- at any time during the last half of the taxable_year more than percent in value of its outstanding_stock is owned directly or indirectly by or for not more than individuals for purposes of this paragraph an organization described in sec_401 sec_501 or sec_509 or a portion of a_trust permanently set_aside or to be used exclusively for the purposes described in sec_642 or a corresponding provision of a prior income_tax law shall be considered an individual petitioner concedes that it meets the stock ownership requirement of sec_542 during the last half of each of the subject taxable years the issue is whether petitioner meets the adjusted_ordinary_gross_income requirement of sec_542 during each of the subject years for purposes of the adjusted_ordinary_gross_income requirement sec_543 defines personal_holding_company_income generally to include dividends interest royalties rents mineral oil_and_gas royalties copyright_royalties produced_film_rents amounts received as compensation_for the use of corporate property by certain large shareholders amounts received under a contract to furnish personal services and certain amounts relating to estates and trusts the provision dealing with rents sec_543 provides that the term personal_holding_company_income means the portion of the adjusted_gross_income which consists of rents --the adjusted_income_from_rents except that such adjusted_income shall not be included if-- a such adjusted_income constitute sec_50 percent or more of the adjusted_ordinary_gross_income and b the sum of-- i the dividends_paid during the taxable_year determined under sec_562 ii the dividends considered as paid on the last day of the taxable_year under sec_563 d as limited by the second sentence of sec_563 and iii the consent dividends for the taxable_year determined under sec_565 equals or exceeds the amount if any by which the personal_holding_company_income for the taxable_year computed without regard to this paragraph and paragraph and computed by including as personal_holding_company_income copyright_royalties and the adjusted_income from mineral oil_and_gas royalties exceeds percent of the ordinary_gross_income thus according to sec_543 adjusted_income_from_rents is taken into account in computing personal_holding_company_income if it amounts to less than percent of the corporation's adjusted_ordinary_gross_income see sec_543 if adjusted_income_from_rents amounts to percent or more of the corporation's adjusted_ordinary_gross_income and a condition involving the corporation's dividends for the year is met then adjusted_income_from_rents is not taken into account in computing personal_holding_company_income see sec_543 the phrase adjusted_income_from_rents is defined by sec_543 as follows adjusted_income_from_rents --the term adjusted_income_from_rents means the gross_income from rents reduced by the amount subtracted under paragraph a of this subsection ie deprecia- tion property taxes interest_expense and rent for purposes of the preceding sentence the term rents means compensation however designated for_the_use_of or right to use property and the interest on debts owed to the corporation to the extent such debts represent the price for which real_property held primarily_for_sale_to_customers in the ordinary course of its trade_or_business was sold or exchanged by the corporation but such term does not include-- a amounts constituting personal_holding_company_income under subsection a b copyright_royalties as defined in subsection a c produced_film_rents as defined in subsection a b d compensation however designated for_the_use_of or the right to use any tangible_personal_property manufactured or produced_by_the_taxpayer if during the taxable_year the taxpayer is engaged in substantial manufacturing or production of tangible_personal_property of the same type or e active_business_computer_software_royalties as defined in subsection d based upon the above the narrow question at issue in this case is whether the interest_income received by petitioner in connection with the purchase money obligations taken to facilitate its sale of real properties is included in the term rents as defined by sec_543 this depends upon whether the purchase money obligations on which the interest was paid are debts which represent the price for which real_property held primarily_for_sale_to_customers in the ordinary course of its trade_or_business was sold or exchanged by the corporation sec_543 the language of sec_543 property_held_primarily_for_sale to customers in the ordinary course of its trade_or_business is nearly identical to the language of sec_1221 accordingly this and other courts have used the cases decided under sec_1221 for guidance in deciding whether sec_543 applied see 25_tc_215 the same should also be true of the cases under sec_1231 which contains nearly identical language see 89_tc_467 in deciding whether a particular piece of real_property is held_for_sale to customers in the ordinary course of a taxpayer's trade_or_business courts have considered the following factors the nature and purpose of the acquisition of the property and the duration of the ownership the extent and nature of the taxpayer's efforts to sell the property the number extent continuity and substantiality of the sales the extent of subdividing developing and advertising to increase sales the use of a business office for the sale of the property the character and degree of supervision or control exercised by the taxpayer over any representative selling the property and the time and effort the taxpayer habitually devoted to the sales 417_f2d_905 5th cir see also 749_f2d_1483 11th cir affg and revg on another issue a memorandum opinion of this court daugherty v commissioner t c pincite cottle v commissioner supra pincite fn ref omitted see 15_tc_366 with respect to each of the years in issue if the interest on petitioner's purchase money obligations is treated as rents and thus is included in adjusted_income_from_rents as defined by sec_543 then the amount of petitioner's adjusted_income_from_rents constitute sec_50 percent or more of the adjusted_ordinary_gross_income and pursuant to sec_543 petitioner's rents are not taken into account in computing personal_holding_company_income in that event petitioner does not qualify as a personal_holding_company in any of the years in issue because the amount of petitioner's personal_holding_company_income would not amount to at least percent of its adjusted_ordinary_gross_income sec_542 otherwise if the interest on purchasers' purchase money obligations is not treated as rents then petitioner's rental income would be taken into account in computing personal_holding_company_income because the amount of petitioner's adjusted_income_from_rents would constitute less than percent of the adjusted_ordinary_gross_income see sec_543 in addition petitioner's interest_income would be taken into account in computing personal_holding_company_income see sec_543 as a result in that event petitioner would qualify as a personal_holding_company in each of the years in issue petitioner contends that the interest received on its purchase money obligations should be included in adjusted_income_from_rents because petitioner was in the real_estate operating business buying improving renting and selling commercial real_estate property and an integral part of petitioner's business was to finance the sale of the commercial real_estate property which it sold to its customers according to petitioner it is a bona_fide operating company that is outside of the intent of the penalizing effect of the personal_holding_company_tax petitioner argues that its principal officer mr mckelvey developed customers by first renting a property to the prospective buyer petitioner also argues that the depressed commercial real_estate market in lawton oklahoma during the late 1980's and early 1990's substantially slowed petitioner's business activity by requiring petitioner to hold properties until market conditions improved in the mid 1990's after making a property-by-property analysis petitioner argues that it is a real_estate operating company acquiring commercial properties improving those properties and selling those properties to buyers which it has located and nurtured as customers finally petitioner argues that it has consistently engaged in the business of acquiring improving leasing and selling property to its established customers petitioner argues that if it had held all of the property as rental property then clearly its rental income would have exceeded of its adjusted_ordinary_gross_income and not been treated as personal_holding_company subject_to personal_holding_company_tax according to petitioner respondent is seeking to impose personal_holding_company_tax on petitioner because petitioner changed the nature of this income from rental income to interest_income by selling the property to its rental customers and other customers petitioner contends that this case is exactly the reason that congress provided in sec_543 that interest_income which is derived from mortgages from the sale of property in the ordinary course of business be treated as rental income for the purpose of determining whether rents qualify as personal_holding_company_income respondent argues that the subject properties were held primarily for rental and investment and were not held primarily_for_sale_to_customers respondent points out that there is no evidence that the properties were actively marketed for sale to the contrary except in several instances when petitioner listed a property with a real_estate agent it held the properties for rental but would sell a property if it received an acceptable offer respondent notes that petitioner claimed depreciation_deductions with respect to each of the subject properties and reported the gains from the sale of all of its properties in a manner that is inconsistent with its position in this case petitioner reported its sales of real_property as property_used_in_the_trade_or_business as defined by sec_1231 and reported the sales as installment_sales as defined by sec_453 thus petitioner took the position on each of its returns for the years in issue that the properties were not held primarily_for_sale_to_customers in the ordinary course of a trade_or_business respondent argues that petitioner's sales of property have been erratic that the average holding_period of petitioner's properties is years and that only one property was held for less than year respondent also argues that petitioner's dividends for the year do not equal or exceed the amount by which the nonrent personal_holding_company_income for the year exceeds percent of the ordinary_gross_income as required by sec_543 for example respondent notes that petitioner's ordinary_gross_income for is dollar_figure respondent argues that based on the factual background of this case and testimony offered at trial petitioner cannot establish that its personal_holding_company_income is less than dollar_figure we agree with respondent that petitioner has not shown that a sufficient number of its purchase money obligations are debts that represent the price for which real_property held primarily_for_sale_to_customers in the ordinary course of its trade_or_business was sold or exchanged thus petitioner has not shown that a sufficient amount of its interest_income should be treated as rents such that petitioner's aggregate rental income is excluded from the computation of personal_holding_company_income pursuant to sec_543 accordingly we agree that petitioner has not overcome respondent's determination that petitioner is a personal_holding_company petitioner's argument that it is a bona_fide operating company which buys improves rents and sells commercial real_property is based upon the testimony of its principal_stockholder mr mckelvey and an overview of petitioner's purchases and sales of property unlike petitioner we believe that with several exceptions petitioner was in the business of developing and holding real_property for rental this finding is based upon all of the facts and circumstances of this case which suggest that petitioner's activities with respect to each of the subject properties were undertaken for the principal purpose of holding and renting the property and not to sell it in this connection we note the long holding_period of most of the properties petitioner's failure to advertise any property for sale and petitioner's failure to retain real_estate agents except in several instances this finding is also consistent with mr mckelvey's statements to respondent's revenue_agent during the audit that petitioner held the properties for rental on the basis of the record in this case we cannot find that petitioner has shown that it held real_property for sale to customers in the ordinary course of its trade_or_business our finding that petitioner did not hold the subject properties for sale to customers in the ordinary course of its trade_or_business is also consistent with the manner in which petitioner reported its sales of real_property for federal_income_tax purposes as described above in each of its returns for the years in issue petitioner took the position that all of its sales of real properties consisted of property_used_in_the_trade_or_business as defined by sec_1231 that provision specifically excludes among other things property held by the taxpayer primarily_for_sale_to_customers in the ordinary_course_of_his_trade_or_business sec_1231 furthermore petitioner reported all of its sales as installment_sales as defined by sec_453 thus petitioner took the position in each of the returns in issue that its sales of real_property did not include dealer dispositions ie any disposition of real_property which is held by the taxpayer for sale to customers in the ordinary course of the taxpayer's trade_or_business sec_453 accordingly based upon all the facts and circumstances of this case we find that most of the properties with respect to which petitioner received interest_income during the years in issue were not properties held by petitioner for sale to customers in the ordinary course of its trade_or_business thus we find that petitioner is a personal_holding_company as defined by sec_542 in each of the years in issue and is subject_to personal_holding_company_tax imposed by sec_541 as determined by respondent passive loss limitation the second issue for decision is whether deductions claimed on petitioner's return in the amount of dollar_figure and deductions claimed on petitioner's return in the amount of dollar_figure are disallowed under sec_469 as passive_activity_losses resolution of this issue turns on whether the interest_income from petitioner's purchase money obligations described above is portfolio_income because it was not derived in the ordinary course of a trade_or_business see sec_469 sec_1_469-2t and ii temporary income_tax regs fed reg date if the interest_income is not portfolio_income as petitioner contends then it is taken into account in determining the income or loss from petitioner's rental real_estate activity in that event there is a passive_activity gain for both and rather than a passive_activity_loss on the other hand if the interest_income is portfolio_income as respondent contends then it is not taken into account in determining the income or loss from petitioner's rental real_estate activity sec_469 in that event there are passive_activity_losses for and as computed by respondent the parties agree that sec_469 does not apply to petitioner after by reason of the amendment of sec_469 that added the special rules for taxpayers in the real_property business set forth in sec_469 we also note that respondent did not apply sec_469 to petitioner's returns for years before petitioner's principal argument is that it was in the trade_or_business of acquiring and selling real_estate and carrying the mortgages on real_property which it sold accordingly petitioner takes the position that the interest_income which it received during taxable years and should be included in computing whether or not petitioner incurred a passive_activity_loss from its real_estate business during the years in question petitioner relies upon the same arguments described above in connection with its contention that its interest_income is includable in adjusted_income_from_rents as defined by sec_543 that is petitioner contends that the subject interest_income was paid on debts that represent the price for which real_property held primarily_for_sale_to_customers in the ordinary course of its trade_or_business was sold or exchanged respondent argues that petitioner is not in the business of selling real_estate therefore according to respondent the subject interest_income received from the installment_sale of real_estate is portfolio_income that is not taken into account in computing the net_income or loss from petitioner's rental_activity pursuant to sec_469 respondent points out that gains from the sale_or_exchange of passive_activity property is properly includable in computing income or loss from a passive_activity but that interest received as installment_sales of real_estate represents portfolio_income which is nonpassive in support respondent cites sec_1_469-2t example temporary income_tax regs fed reg date which states as follows example a an individual engaged in the trade_or_business_of_farming disposes of farmland in an installment_sale a is not engaged in a trade_or_business of selling farmland therefore a's interest_income from the installment note is not gross_income derived in the ordinary course of a trade_or_business alternatively petitioner argues that even assuming that petitioner's interest_income is treated as portfolio_income respondent has incorrectly allocated all of petitioner's business_expenses to its rental income and thereby respondent has overstated the amount of the deductions that are disallowed under sec_469 set forth below are schedules that show the allocation of expenses made in the notice_of_deficiency the allocation of expenses that petitioner contends is appropriate respondent's allocation and the difference between the two allocations allocation notice of petitioner's allocation of expenses for deficiency difference respondent's allocation rental receipts capital_gain installment_sales dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure -0- -0- income from rental_activity dollar_figure dollar_figure dollar_figure officer compensation auto expense insurance interest labor legal and accounting miscellaneous repairs and maintenance supplies taxes payroll real_estate franchise income utilities and telephone yard work and mowing dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure -0- dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure -0- dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure -0- dollar_figure dollar_figure dollar_figure dollar_figure -0- -0- -0- -0- -0- big_number -0- -0- -0- management fees depreciation total expenses -0- dollar_figure -0- dollar_figure -0- dollar_figure -0- -0- dollar_figure dollar_figure dollar_figure big_number loss from rental_activity big_number big_number big_number allocation notice of petitioner's allocation of expenses for deficiency difference respondent's allocation rental receipts capital_gain installment_sales dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure -0- -0- income from rental_activity dollar_figure dollar_figure dollar_figure officer compensation auto expense insurance interest labor legal and accounting miscellaneous repairs and maintenance supplies taxes payroll real_estate franchise income utilities and telephone yard work and mowing management fees depreciation dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure -0- -0- -0- -0- -0- big_number -0- -0- -0- big_number dollar_figure total expenses dollar_figure dollar_figure dollar_figure big_number loss from rental_activity big_number big_number big_number petitioner argues that its expenses for officer compensation automobile and payroll_taxes which relate entirely to mr mckelvey's employment should be allocated between petitioner's rental and sales activities in accordance with mr mckelvey's testimony that he spent an average of hours per week or percent of his time searching for property to buy and customers to which to sell his property petitioner also argues that its expenses for miscellaneous supplies utilities and telephone legal and accounting and franchise and income taxes should be allocated to petitioner's rental_activity in the same ratio as petitioner's rental income bears to total income ie dollar_figure percent in and dollar_figure percent in petitioner computes those percentages as follows percent percent rental income_interest income dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure total income dollar_figure dollar_figure dollar_figure dollar_figure respondent rejects petitioner's assertion that percent of mr mckelvey's salary the payroll tax attributable thereto and the expense for the automobile furnished to mr mckelvey should be treated as nonpassive expenses that can offset portfolio_income respondent argues that neither collecting monthly note payments nor looking for additional properties to purchase justifies petitioner's allocation as to the former respondent points to mr mckelvey's testimony that he spends only day per month collecting note payments from his buyers as to the latter respondent points out that petitioner did not purchase or sell any real_property during and and argues that the estimate of the amount of time spent by mr mckelvey looking for additional properties ie to hours per week is not reasonable respondent also rejects petitioner's contention that the expenses for miscellaneous items supplies and utilities and telephone should be allocated to petitioner's rental_activity in the same ratio as petitioner's rental_activity bears to total income respondent argues that there is no factual basis to allocate these expenses to an activity other than petitioner's rental_activity in view of the fact that petitioner made no purchase or sale of property during or and the fact that petitioner's actions taken through mr mckelvey were focused on managing and maintaining petitioner's rental properties furthermore respondent notes that there is no evidence to establish the nature of certain expenses such as the miscellaneous expenses finally respondent accepts petitioner's position regarding the reallocation of petitioner's legal and accounting expenses franchise_taxes and income taxes the general_rule regarding the duration of temporary regulations as set forth in sec_7805 provides that any temporary_regulation expires within years after the date_of_issuance in general this 3-year limitation applies to any regulation issued after date in this case we note that sec_1_469-2t temporary income_tax regs fed reg date was initially adopted on date t d 1988_1_cb_191 although amendments to sec_1_469-2t temporary income_tax regs supra have occurred since adoption the specific subsections relied upon by respondent and cited herein have not changed therefore because sec_1_469-2t temporary income_tax regs supra was promulgated before sec_7805 became effective it is not subject_to the 3-year limitation on temporary regulations accordingly sec_1_469-2t is valid despite its temporary form the principal issue raised by petitioner is whether the subject interest_income is taken into account as passive_activity_gross_income as defined by sec_1 2t c temporary income_tax regs fed reg date or whether the subject income qualifies as portfolio_income which is specifically excluded from passive_activity_gross_income sec_1_469-2t temporary income_tax regs supra portfolio_income includes all gross_income other than income derived in the ordinary course of a trade_or_business as defined by sec_1_469-2t temporary income_tax regs supra that is attributable to several items including interest sec_1_469-2t temporary income_tax regs supra the legislative_history of sec_469 explains why portfolio_income is not taken into account in determining the income or loss from a passive_activity as follows portfolio investments ordinarily give rise to positive_income and are not likely to generate losses which could be applied to shelter other income therefore for purposes of the passive loss rule portfolio_income generally is not treated as derived from a passive_activity but rather is treated like other positive_income_sources such as salary to permit portfolio_income to be offset by passive losses or credits would create the inequitable result of restrict- ing sheltering by individuals dependent for sup- port on wages or active business income while permitting sheltering by those whose income is derived from an investment portfolio s rept pincite 1986_3_cb_1 we agree with respondent that petitioner has not shown that it was in the trade_or_business of selling real properties rather petitioner's business was developing and holding real_property for rental based upon that finding we agree with respondent that the interest received by petitioner was not derived in the ordinary course of a trade_or_business and is not taken into account in determining the income or loss from petitioner's rental_activity see sec_469 this find- ing is based upon all of the facts and circumstances of this case and is consistent with mr mckelvey's statements to respondent's agent during the audit of petitioner's returns on the other hand petitioner's argument is inconsistent with petitioner's reporting of its real_property sales using the installment_method and in effect representing that none of those sales involved a disposition of real_property which is held by the taxpayer for sale to customers in the ordinary course of the taxpayer's trade_or_business see sec_453 b a we also agree with respondent regarding the allocation of petitioner's expenses respondent accepts petitioner's position with respect to the allocation of legal and accounting expenses franchise_taxes and income taxes accordingly we need not discuss those expenses in the case of mr mckelvey's compensation the payroll tax attributable thereto and the expense for the automobile furnished to mr mckelvey we agree with respondent that petitioner's proposed allocation is not reasonable in light of mr mckelvey's testimony regarding the small amount of time he spent collecting note payments and the fact that petitioner did not purchase or sell any real_estate during or similarly petitioner has failed to establish a factual basis to allocate its miscellaneous expenses its expenses for supplies and its expenses for utilities and telephone this is particularly true in light of the fact that most of petitioner's actions involve managing and maintaining petitioner's rental properties addition_to_tax under sec_6662 the third issue for decision is whether petitioner is subject_to the accuracy-related_penalty under sec_6662 in the notice_of_deficiency respondent determined that the entire underpayment for each of the years in issue is attributable to a substantial_understatement_of_income_tax see sec_6662 thus in the notice_of_deficiency respondent added percent of the underpayment to the tax determined with respect to each of the years in issue see sec_6662 generally there is a substantial_understatement_of_income_tax for any taxable_year if the amount of the understatement exceeds the greater of percent of the tax required to be shown on the return for the taxable_year or dollar_figure dollar_figure in the case of a corporation other than an s_corporation or a personal_holding_company sec_6662 in this context the term understatement is defined to mean the excess of the amount of the tax required to be shown on the return over the amount of the tax imposed which is shown on the return reduced by any rebate sec_6662 in determining whether an understatement is substantial the amount of the understatement is reduced by any portion attributable to an item if there is or was substantial_authority for the taxpayer's treatment of the item or if the relevant facts affecting the item's tax treatment are adequately disclosed in the return or in a statement attached thereto sec_6662 petitioner argues that for each of the years in issue the understatement is reduced pursuant to sec_6662 by the portion thereof which is attributable to the personal_holding_company_tax adjust- ment because that issue was adequately disclosed and 'set forth' in each of the tax returns filed for the years through in the case of petitioner's return petitioner points to the fact that there is attached thereto a schedule ph u s personal_holding_company phc tax setting forth petitioner's position that it is not subject_to the tax accompanied by various materials that discuss personal_holding_companies and a document entitled note - schedule ph explanation that states as follows char-lil corporation income consists of interest_income from installment_sales of real_property derived in the ordinary course of trade_or_business and rental income from real_estate owned by the corporation char-lil corporation's only business is that of real_estate operation involving sales purchases rentals etc the interest_income that is received from installment_sales of real_estate is to be treated as adjusted_income_from_rents as per code sec_543 and b see attached char-lil corporation's adjusted_income_from_rents as defined meets the test and the test to be excludable from personal_holding_company_income as per code secs it is our conclusion that char-lil corporation is not subject_to personal_holding_company_tax because it does not meet the test on personal_holding_company_income see attached in the case of petitioner's returns for through petitioner argues that there was adequate_disclosure because the personal_holding_company_tax issue is apparent from the face of each return in support of that argument petitioner points to the testimony of respondent's revenue_agent who stated that he identified the issue based upon a review of petitioner's return the agent's testimony on cross-examination on this point is as follows q mr neubauer you testified that at the time you began the audit you identified the personal_holding_company issue as a subject of your audit is that correct a potentially the personal_holding_company_tax could apply q what--on what basis did you make that identification of that audit issue a just the--just with the comparison of the interest_income versus the rents q is that based on a review of the returns themselves a exactly that's all i had was just the-- i believe it was the return that the audit began with q that's the only return you had looked at that time a yes i believe that is correct it was or had not been filed i believe i began with the return it's in the record if it needs to be verified respondent's position is that the exception for adequate_disclosure provided in sec_6662 does not apply and the penalty should be sustained in full for each of the years through respondent asks the court to reject petitioner's argument that the personal_holding_company issue is apparent from the face of the returns for through respondent does not provide an analysis of the face of the returns but argues that the ability of respondent's agent to immediately spot the personal_holding_company_tax issue does not mean that the issue was adequately disclosed on the returns within the meaning of sec_6662 respondent does not address the disclosure made in petitioner's return respondent also argues even if the court were to conclude that the relevant facts affecting the item's tax treatment were adequately disclosed in the returns no evidence has been offered that the petitioner had a reasonable basis for the failure to report its liability for the personal_holding_company_tax on the returns in this connection respondent notes that petitioner's return preparer mr billy caldwell acknowledged that he was not aware of the personal_holding_company_tax issue at all before it was raised by respondent in effect respondent argues that petitioner could have had no reasonable basis for its failure to report personal_holding_company_tax to begin with we note that petitioner does not advance any reason why the portion of the understatement for each of the years and that is attributable to the passive loss adjustment described above is not a substantial_understatement_of_income_tax that is subject_to the accuracy-related_penalty accordingly we hereby sustain respondent's determination of the accuracy-related_penalty on the portion of the underpayment in and which is attributable to the passive loss adjustment the statutory provision under which an understatement is reduced with respect to any item if the relevant facts are adequately disclosed sec_6662 was amended effective for returns due after date omnibus_budget_reconciliation_act_of_1993 publaw_103_66 sec 107_stat_531 after the amendment sec_6662 provides as follows b reduction for understatement due to position of taxpayer or disclosed item -- the amount of the understatement under subparagraph a shall be reduced by that portion of the understatement which is attributable to-- ii any item if-- i the relevant facts affecting the item's tax treatment are adequately disclosed in the return or in a state- ment attached to the return and ii there is a reasonable basis for the tax treatment of such item by the taxpayer thus in the case of returns for tax years and the tax treatment of an item must be adequately disclosed in the return or in an attached statement and there must be a reasonable basis for the tax treatment sec_1 e and f income_tax regs the conference_report issued in connection with this amendment h conf rept pincite 1993_3_cb_393 describes the intent of the conferees concerning the meaning of the phrase reasonable basis as follows the conferees intend that reasonable basis be a relatively high standard of tax reporting that is significantly higher than not patently improper this standard is not satisfied by a return position that is merely arguable or that is merely a colorable claim furthermore regulations promulgated under sec_6662 sec_1_6662-4 income_tax regs provide the following methods for making adequate_disclosure f method of making adequate disclosure-- disclosure statement disclosure is adequate with respect to an item or group of similar items such as amounts paid_or_incurred for supplies by a taxpayer engaged in business or a position on a return if the disclosure is made on a properly completed form attached to the return or to a qualified_amended_return as defined in sec_1_6664-2 for the taxable_year in the case of an item or position other than one that is contrary to a regulation disclosure must be made on form_8275 disclosure statement in the case of a position contrary to a regulation disclosure must be made on form 8275-r regulation disclosure statement disclosure on return the commis- sioner may by annual revenue_procedure or otherwise prescribe the circumstances under which disclosure of information on a return or qualified_amended_return in accordance with applicable forms and instructions is adequate if the revenue_procedure does not include an item disclosure is adequate with respect to that item only if made on a properly completed form_8275 or 8275-r as appropriate attached to the return for the year or to a qualified_amended_return during the years in issue the annual revenue procedures issued pursuant to the above regulation did not include liability for personal_holding_company_tax as an item with respect to which disclosure could be made on a taxpayer's return see revproc_89_11 1989_1_cb_797 revproc_90_16 1990_1_cb_477 revproc_91_19 1991_1_cb_523 revproc_92_23 1992_1_cb_737 revproc_93_33 1993_2_cb_470 revproc_94_36 1994_1_cb_682 revproc_94_ 1994_2_cb_823 before the amendment sec_6662 provided as follows b reduction for understatement due to position of taxpayer or disclosed item -- the amount of the understatement under subparagraph a shall be reduced by that portion of the understatement which is attributable to-- ii any item with respect to which the relevant facts affecting the item's tax treatment are adequately disclosed in the return or in a statement attached to the return thus for tax years through and including the statute did not impose the reasonable basis requirement however regulations promulgated under sec_6662 to implement the adequate_disclosure exception former sec_1_6662-4 and f income_tax regs provided as follows e disclosure of certain information-- effect of adequate_disclosure items for which there is adequate_disclosure as provided in this paragraph e and in paragraph f of this section are treated as if such items were shown properly on the return for the taxable_year in computing the amount of the tax_shown_on_the_return thus for purposes of sec_6662 the tax attributable to such items is not included in the understatement for that year circumstances where disclosure will not have an effect the rules of paragraph e of this section do not apply where the item or position on the return is-- i frivolous as defined in sec_1 b ii attributable to a tax_shelter as defined in sec_6662 and paragraph g of this section or iii not properly substantiated or the taxpayer failed to keep adequate books_and_records with respect to the item or position f method of making adequate disclosure-- disclosure statement disclosure is adequate with respect to an item or group of similar items such as amounts paid_or_incurred for supplies by a taxpayer engaged in business or a position on a return if the disclosure is made on a properly completed form attached to the return or to a qualified_amended_return as defined in sec_1_6664-2 for the taxable_year in the case of an item or position other than one that is contrary to a regulation disclosure must be made on form_8275 disclosure statement in the case of a position contrary to a regulation disclosure must be made on form 8275-r regulation disclosure statement disclosure on return the commissioner may by annual revenue_procedure or otherwise prescribe the circumstances under which disclosure of information on a return or qualified_amended_return in accordance with applicable forms and instructions is adequate if the revenue_procedure does not include an item disclosure is adequate with respect to that item only if made on a properly completed form_8275 or 8275-r as appropriate attached to the return for the year or to a qualified_amended_return sec_1_6662-3 income_tax regs states that a frivolous position is one that is patently improper the above provisions of the regulations governing the adequate_disclosure exception former sec_1_6662-4 and f income_tax regs were effective for income_tax returns due after date former sec_1 d income_tax regs thus for and returns the amount of the understatement is reduced with respect to an item if there is adequate_disclosure of the item and the tax treatment of the item is not frivolous regarding income_tax returns due before the effective date of the initial regulations promulgating rules for making adequate_disclosure under sec_6662 ie income_tax returns due before date determined without regard to extensions of time for filing the internal_revenue_service announced that the rules applicable to sec_6661 would be used for determining what constitutes adequate_disclosure under sec_6662 notice_90_20 1990_1_cb_328 the regulations under former sec_6661 governing the adequate_disclosure exception former sec_1 income_tax regs provided as follows sec_1 disclosure of certain information a in general items other than tax_shelter items as defined in sec_1 c for which there is adequate_disclosure are treated as if such items were shown properly on the return for the taxable_year in computing the amount of tax for purposes of sec_6661 shown on the return thus the tax attributable to such items is not included in the understatement for the year see paragraph d of sec_1 disclosure is adequate with respect to the tax treatment of an item on a return only if it is made on such return or in a statement attached thereto thus disclosure with respect to a recurring item such as the basis of recovery_property made on a return or statement attached thereto for one taxable_year is not adequate_disclosure with respect to the item for any other taxable_year see paragraph d of this section for special rules relating to disclosure with respect to carrybacks and carryovers b disclosure in attached statement-- in general disclosure will be adequate with respect to an item or group of similar items such as the specific deduction of business bad_debts or the deduction of amounts paid_or_incurred for supplies by a taxpayer engaged in business if it is made on a properly completed form_8275 or if it takes the form of a statement attached to the return that includes the following i a caption identifying the statement as disclosure under sec_6661 ii an identification of the item or group of similar items with respect to which disclosure is made iii the amount of the item or group of similar items iv the facts affecting the tax treatment of the item or group of similar items that reasonably may be expected to apprise the internal_revenue_service of the nature of the potential controversy con-cerning the tax treatment of the item or items disclosure of legal issue in lieu of setting forth the facts affecting the tax treat- ment of an item or group of similar items in accordance with paragraph b iv of this section the taxpayer may set forth a concise description of the legal issue presented by such facts requirement of particularity disclosure is not adequate with respect to an item or group of similar items if it consists of undifferentiated information that is not arranged in a manner that reasonably may be expected to apprise the internal_revenue_service of the identity of the item its amount and the nature of the potential controversy concerning the item or items for example attachment to the return of an acquisition agreement generally will not constitute adequate_disclosure of the issues involved in determining the basis of certain acquired assets c disclosure on return the commissioner may by revenue_procedure prescribe the circum- stances in which information provided on the return in accordance with the applicable forms and instructions will be adequate_disclosure for purposes of sec_6661 we agree with respondent that petitioner has not established that the understatement for any of the years in issue should be reduced pursuant to sec_6662 with respect to the portion of the understatement attributable to the personal_holding_company_tax a review of each of petitioner's returns for through might cause the reviewer to wonder about the application of personal_holding_company_tax but it would not apprise the reviewer of the specific nature of petitioner's claim that the interest on its purchase money obligations is includable in adjusted_income_from_rents such that rents are excluded from the computation of personal_holding_company_income nor would a review of petitioner's returns disclose the relevant facts regarding petitioner's claim that it held real properties for sale to customers in the ordinary course of business such that the interest_income was from debts that represent the price for which real_property held primarily_for_sale_to_customers in the ordinary course of its trade_or_business was sold or exchanged by the corporation sec_543 in fact as discussed above petitioner's returns report just the opposite according to petitioner's returns its sales of real_property involve property_used_in_the_trade_or_business as defined by sec_1231 and install- ment sales as defined by sec_453 thus according to petitioner's returns its sales of real_property did not involve real_property held_for_sale to customers in the ordinary course of petitioner's trade_or_business see sec_453 sec_1231 moreover in the case of petitioner's returns for through regulations promulgated under sec_6662 and former sec_6661 set forth the method of making an adequate_disclosure see sec_1_6662-4 income_tax regs and former sec_1 income_tax regs as to these years petitioner claims that sufficient information was set forth in each of the returns to constitute adequate_disclosure of its liability for personal_holding_company_tax the governing regulations however require explicit and detailed disclosure in order for the disclosure to be considered adequate sec_1_6662-4 income_tax regs former sec_1 b income_tax regs petitioner fails to make any reference to the operative regulations petitioner does not explain how the purported disclosures on each of the returns for through satisfy the requirements of the regulations nor does petitioner present any reason to conclude that the regulations do not apply petitioner's return contains a schedule ph u s personal_holding_company phc tax and other information explicitly setting forth petitioner's position that it is not subject_to personal_holding_company_tax even accept- ing petitioner's position that the attachments to its return constitute adequate_disclosure under sec_6662 petitioner has made no attempt to show that it had a reasonable basis for that position upon consideration of the foregoing decision will be entered under rule
